Citation Nr: 1618506	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Navy from August 1970 to November 1978.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from October 2005 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims folder. 

In January 2014, the Board remanded the matters for further development, including obtaining a medical opinion.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwise exposed to an herbicide agent during military service. 

2.  Prostate cancer was not first manifested during active duty service or during the first post-service year; and is not shown to be related to military service.



CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in June 2005 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

Regarding the duty to assist, the Veteran was afforded a VA examination in February 2014.  The Board finds that the examination was adequate for adjudication purposes.  In this regard, the examiner noted the Veteran's contentions; reviewed the case file and medical records; conducted a physical examination; and provided an opinion based on a totality of the facts.  The Veteran's service treatment records and service personnel records have been obtained and considered.  Additionally, the Veteran's private medical records have been associated with the claims folder.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

The Veteran has contended that he is entitled to service connection for his prostate cancer because he believes it was caused by exposure to herbicides while serving aboard the USS Kitty Hawk in the waters surrounding Vietnam.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3) , 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The disability at issue here, prostate cancer, may be considered a listed chronic disease as a malignant tumor.  The listed conditions must have been manifested to a compensable degree at any time after exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  

The Veteran has not alleged that his prostate cancer was first manifested during active duty.  Service treatment records are silent for any diagnosis or complaints related to prostate cancer or associated signs and symptoms.  Direct service connection based on manifestation in service is not warranted.

Further, the record reflects that prostate cancer was diagnosed well after service, in 2004.  There is no evidence or allegation of the condition within the first post-service year.  Service connection on a presumptive basis as a chronic disease is not warranted.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for prostate cancer is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e)(2015). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) decided Gray v. McDonald, 27 Vet. App. 313 (2015), where it directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  

In response, the VA concluded that "duty or visitation in the Republic of Vietnam" does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  "Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea."  

The VA compiled a list of ships that operated on the waters of Vietnam based on five different categories.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  

A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include, but are not limited to, "Ships operating temporarily on Vietnam's inland waterways;" "Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore;" and "Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore." 

The above listed categories include large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  It also includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time.  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  It also includes large ocean-going ships of the Blue Water Navy that conducted supply missions to Vietnam or transported troops into and out of the country through use of smaller landing craft housed within the mother ship.  Examples of such vessels include attack cargo ships, amphibious attack transports, and landing ship docks.  

Here, there is evidence that the Veteran served aboard the USS Kitty Hawk (CVA-63).  Based on the VA's research, the USS Kitty Hawk was not included as a ship on the list.

The guidance advises raters that the list is evolving and not complete.  "Therefore, the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  All development described in the procedures manual should be followed in cases involving ship activity, including sending a request to the Army and Joint Services Records Research Center for review of deck logs."

The Board has considered other information to determine if the Veteran is entitled to consideration under the statute based on other evidence of "service in Vietnam."  The Veteran's personnel records indicate that the Veteran was authorized to purchase and wear a Republic of Vietnam Campaign medal due to his 6 month service "outside the geographical limits of South Vietnam," from February 17, 1972 to November 28, 1972.  His DD 214s also indicate that he had 6 months of foreign service between August 1970 and November 1972 and 2 years and 11 months of foreign service between November 1972 and November 1978, with the Republic of Vietnam Campaign Medals for both periods of service.  In a July 2006 VA Form 21-4138, the Veteran stated that his Vietnam service was from January 17, 1972 to November 28, 1972 , November 23, 1973 to July 9, 1974 and from May 21, 1975 to December 15, 1975.  Assuming the Veteran indeed had service in the Vietnam area, as mentioned above, there are specific requirements which govern whether the Veteran can be said to have been exposed to herbicide agents while in the Vietnam area, specifically confirmation of service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  

The Veteran submitted a declassified document which detailed the USS Kitty Hawk's 1972 command history and operations.  The document indicates that the USS Kitty Hawk embarked on a mining campaign in May 1972 on the "North Vietnamese ports, river mouths and inland waterways."  However, the Veteran has consistently indicated that he never disembarked from the ship while in Vietnam waters (disembarked at Subic Bay, Philippines) and believes he was exposed to the herbicide agents through the water systems (bathing and drinking) and through the wind carrying the agents aboard.  See August 2013 Board Hearing Transcript, p. 6; February 2014 VA examination.  As mentioned above, the statute's inclusion of ships operating temporary inland waterways were designed to include those vessels which provided supplies to ground troops, etc.  The May 1972 mining campaign did not rise to the level to justify inclusion on the "ships operating temporarily on Vietnam's inland waterways" list.  Therefore, the Board affords minimal probative value to the command history and operations report which indicates service in Vietnam's inland waterways.  

At the August 2013 Board hearing, the Veteran testified that although he was considered a part of the Blue Water Navy, he witnessed the water turning brown during typhoon weather and thereby concludes that he should receive designation as part of the Brown Water Navy.  See Board Hearing transcript, pp.12-15.  
He also alluded to the Australia's Department of Veterans Administration's more liberal recognition of herbicide exposed Veterans.  See Board Hearing Transcript, p. 7.  

In regard to the Veteran's comparisons between blue water and brown water, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  The Veteran's observation of "brown waters" during typhoon season has no bearing on the ultimate distinctions between which waters were considered a part of "inland waterways" for consideration under the statute.  Therefore, the Board does not assign any probative value to the Veteran's assertion that his service be considered as one on a brown water Navy vessel.  

In regard to the Australian's interpretation of herbicide exposed veterans and blue versus brown water navy designations, the Federal Circuit Court in Haas commented on a 2002 study addressing contamination levels in DaNang Harbor and surrounding streams and rivers:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  Therefore, the Board assigns no probative value to the Veteran's assertion that he should be entitled to the same considerations that were afforded to Australian veterans.  

In August 2013, the Veteran submitted a letter from Dr. C.R., one of his treating specialists, who stated that the Veteran "worked on a flight deck on airplanes flying into and directly over Vietnam and handled supplies directly in the territorial space of Vietnam."  Dr. C.R. opined, "[b]ecause of the likely contact through both dermal, inhalation and ingestion of dioxin, the possibility of dioxin contamination cannot be ruled out.  [The Veteran] was more likely to as not have been exposed to excessive levels of dioxin during his tour of military service in the Vietnam War."  The Veteran also submitted an identically worded letter from Dr. C.T., his original treating specialist.  The Board does not assign any probative value to either of the letters.  First, it is unclear as to why the letters appear to be identical in wording if they were drafted by two different medical professionals.  Second, the content of the letters do not rise to a level of certainty required for a grant of service connection (50 percent probability or greater that a disability is at least as likely as not related to service).  Finally, the specialists do not provide sufficient rationale to support the conclusion that the Veteran was exposed to "excessive levels of dioxin."  

The Veteran was afforded a VA examination in February 2014 where he denied having observed chemical herbicides or knowingly coming into contact with chemical herbicides.  He reported that he believed his exposure to herbicides was through bathing in it and drinking it due to an inferior filtration system.  He also denied disembarkation onto Vietnam soil, including leaving the larger vessel on a smaller vessel for travel closer to the coast.  

The examiner noted the Veteran's 2004 prostate diagnosis and current remission status in addition to the Veteran's lack of family medical history due to his adopted status.  The examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by service.  The examiner explained that the Veteran did not touch Vietnam soil; his ship was not on the list of ships associated with service in requisite Vietnam areas and the Veteran denied knowledge of exposure to objects containing chemical herbicide while on active duty.  

The Board finds the February 2014 medical opinion to be the most probative evidence of record.  The February 2014 examiner provided a reasoned opinion based on a complete review of the Veteran's claims folder and the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion). As such, the Board is satisfied that the VA clinician duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the examiner's opinion to be of significant probative value.

The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the February 2014 examiner.  Based on the above, the Board finds that the preponderance of the evidence is against the claim. The claim for entitlement to service connection for prostate cancer must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for prostate cancer, including as due to herbicide exposure, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


